[Cite as State v. Thompson, 2017-Ohio-4330.]


                                       COURT OF APPEALS
                                   GUERNSEY COUNTY, OHIO
                                   FIFTH APPELLATE DISTRICT




STATE OF OHIO                                  :    JUDGES:
                                               :    Hon. Scott W. Gwin, P.J.
        Plaintiff-Appellee                     :    Hon. John W. Wise, J.
                                               :    Hon. Earle E. Wise, Jr., J.
-vs-                                           :
                                               :
MATTHEW W. THOMPSON                            :    Case No. 16-CA-16
                                               :
        Defendant-Appellant                    :    OPINION




CHARACTER OF PROCEEDING:                            Appeal from the Court of Common
                                                    Pleas, Case No. 16-CR-95




JUDGMENT:                                           Affirmed




DATE OF JUDGMENT:                                   June 15, 2017




APPEARANCES:

For Plaintiff-Appellee                              For Defendant-Appellant

JASON FARLEY                                        CHANDRA L. ONTKO
Assistant Prosecuting Attorney                      665 Southgate Parkway
145 N. 7th Street                                   Cambridge, OH 43725
Cambridge, OH 43725
Guernsey County Case No. 16-CA-16                                                        2


Wise, Earle, J.

       {¶ 1} Defendant-Appellant, Matthew Thompson, appeals the July 27, 2017

judgment of conviction and sentence of the Court of Common Pleas of Guernsey County,

Ohio. Plaintiff-Appellee is the state of Ohio.

                         FACTS AND PROCEDURAL HISTORY

       {¶ 2} On May 11, 2016, the Guernsey County Grand Jury returned an indictment

charging appellant, Matthew Thompson, with one count of robbery, in violation of R.C.

2911.02(A)(2), one count of conspiracy to commit robbery in violation of R.C.

2923.01(A)(1), and one count of theft in violation of R.C. 2913.02.

       {¶ 3} Said charges arose on the evening of April 16, 2016, when appellant and his

accomplice, Shane Johnson, entered Riesbeck’s Food Market on 23rd Street in

Cambridge Ohio. The men walked through the store, filling a grocery cart with packaged

meat, unpackaged meat from behind the meat counter, and cleaning products. Once the

cart was full, appellant distracted the only cashier on duty while Johnson walked out the

door with the merchandise.

       {¶ 4} Manager Neil Denton was in the office watching the store’s security cameras.

He noticed Johnson leaving the store without paying and went after him. Denton followed

Johnson out into the parking lot and asked to see his receipt. Johnson stopped and told

Denton to leave him alone. Denton turned to go back to the store to call police. As he did,

appellant, who had exited the store after Denton, struck Denton in the back of the head

with his fist. Appellant swung at Denton a second time, but missed.

       {¶ 5} Shortly thereafter, police arrived and tracked appellant and Johnson to a

nearby Speedway gas station. After a brief foot chase, the two were taken into custody.
Guernsey County Case No. 16-CA-16                                                          3


The Riesbeck’s grocery cart filled with $561.00 in merchandise was recovered from

behind the Speedway.

       {¶ 6} On July 26, 2016, the matter proceeded to a jury trial and appellant was found

guilty as charged. At sentencing, the trial court vacated appellant’s conviction for

conspiracy to commit robbery, and merged his convictions for robbery and theft. The trial

court then sentenced appellant to seven years incarceration.

       {¶ 7} Appellant filed an appeal and this matter is now before this court for

consideration. The sole assignment of error is as follows:

                                                  I

       “THE JUDGMENT WAS AGAINST THE MANIFEST WEIGHT OF THE

EVIDENCE.”

       {¶ 8} Appellant argues the guilty verdict was against the manifest weight of the

evidence. Appellant argues it was not he, but rather Johnson who committed the theft.

Appellant claims there was no evidence presented to demonstrate that he took any

affirmative action to participate in the theft. We disagree.

       {¶ 9} On review for sufficiency, a reviewing court is to examine the evidence at trial

to determine whether such evidence, if believed, would support a conviction. State v.

Jenks, 61 Ohio St. 3d 259, 574 N.E.2d 492 (1991). "The relevant inquiry is whether, after

viewing the evidence in a light most favorable to the prosecution, any rational trier of fact

could have found the essential elements of the crime proven beyond a reasonable doubt."

Jenks at paragraph two of the syllabus, following Jackson v. Virginia, 443 U.S. 307, 99
S. Ct. 2781, 61 L. Ed. 2d 560 (1979).
Guernsey County Case No. 16-CA-16                                                            4


       {¶ 10} On review for manifest weight, a reviewing court is to examine the entire

record, weigh the evidence and all reasonable inferences, consider the credibility of

witnesses and determine "whether in resolving conflicts in the evidence, the jury clearly

lost its way and created such a manifest miscarriage of justice that the conviction must

be reversed and a new trial ordered." State v. Martin, 20 Ohio App. 3d 172, 175, 485
N.E.2d 717 (1st Dist.1983). See also, State v. Thompkins, 78 Ohio St. 3d 380, 678 N.E.2d
541 (1997). The granting of a new trial "should be exercised only in the exceptional case

in which the evidence weighs heavily against the conviction." Martin at 175.

       {¶ 11} Appellant was convicted of robbery in violation of R.C. 2911.02(A)(2) which

states, “[n]o person, in attempting or committing a theft offense or in fleeing immediately

after the attempt or offense, shall * * * [i]nflict, attempt to inflict, or threaten to inflict

physical harm on another * * *.

       {¶ 12} Surveillance cameras inside Riebeck’s captured video of both appellant and

Johnson filling a shopping cart with food and other products. The video further captured

appellant entering the closed meat counter area, removing unpackaged meat from the

case and placing it in the cart. Finally, the video shows Johnson circling near the exit door

until appellant could distract the sole cashier on duty, permitting Johnson to leave the

store. This video was played for the jury. T at 121-126.

       {¶ 13} When Denton attempted to stop Johnson outside the store, appellant struck

Denton in the head with his fist, aiding in their getaway. Denton identified appellant as the

man who struck him. T at 112-115, 127-128.
Guernsey County Case No. 16-CA-16                                                      5


       {¶ 14} Upon review, we find sufficient evidence to establish that appellant, while

fleeing after a theft offense, attempted to inflict harm upon Denton. Judgments supported

by some competent, credible evidence going to all the essential elements of the case will

not be reversed as being against the manifest weight of the evidence. C.E. Morris Co. v.

Foley Construction, 54 Ohio St. 2d 279, 376 N.E.2d 578(1978). We find no manifest

miscarriage of justice.

       {¶ 15} The assignment of error is denied.


       {¶ 16} The judgment of the Court of Common Pleas of Guernsey County, Ohio is

hereby affirmed.


By Wise, Earle, J.

Gwin, P.J. and

Wise, John, J. concur.

EEW/sg 522